Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 1 of 11 PageID# 251




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


 Gerard Darvell Williams,Sr.,                     )
       Plaintiff,                                 )
                                                  )
 V.                                               )                   1:19cvl605(LMB/JFA)
                                                  )
 James Nesterick,                                 )
       Defendant.                                 )

                                   MEMORANDUM OPINION


        Plaintiff Gerard Darvell Williams, Sr.,("Williams" or "plaintiff) initiated this civil

 action under 42 U.S.C. § 1983, alleging that defendant James Nesterick ("Nesterick" or

 "defendant") infringed his rights by(1)removing him from a therapeutic program at the Prince

 William County Adult Detention Center("PWCADC")and (2)revealing plaintiffs criminal

 record to other participants in the program, [See Dkt. Nos. 11-12("Am. Compl.")]. Before the

 Court is Nesterick's Rule 12(b)(6) motion to dismiss the complaint [Dkt. Nos. 26-27], to which

 plaintiff has filed an opposition [Dkt. Nos. 47-48], and defendant has replied. Accordingly, this

 matter is fully briefed. For the reasons that follow, the motion to dismiss will be granted, and the

 complaint dismissed with prejudice.

                                          1. Background

        The complaint is handwritten and drafted in a stream-of-consciousness style that defies

 simple distillation. The Court's best effort to organize and present its allegations—which are

 assumed true for the purpose of ruling on the motion to dismiss—follows.

        In June 2018, plaintiff was incarcerated at PWCADC and participating in the "recovery

 dorm," a therapeutic program at the facility. [See Dkt. No. 11 ("Am. Compl.")]. That month,

 plaintiff became eligible to enter "the next phase, which is the drug dorm," through which
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 2 of 11 PageID# 252




 inmates may earn good conduct time credits to reduce the length oftheir sentences. [Id].

 Defendant Nesterick approached plaintiff and informed him that because a current participant in

 the program "had an issue with" plaintiff, he would have to wait before being admitted to the

 drug dorm. [Id]. On November 26,2018, plaintiff was finally admitted to the program;

 however,four days later, at Nesterick's urging, plaintiff was removed from the drug dorm

 without"any written notice of disciplinary action, the right to call witnesses at a hearing,

 assistance in preparing for the hearing," or any written statement indicating the reasons for his

 expulsion. [Id]. Plaintiff filed a series of grievances and complaints seeking reentry to the drug

 dorm but was not offered readmittance. [Id].

        In April 2019, plaintiff learned from other inmates that, the day after his expulsion from

 the drug dorm, Nesterick "wrote down [plaintiffs] whole criminal history in front of everyone

 while making a public spectacle of[plaintiff] and malign[ing][plaintiffs] character to [his]

 peers." [Id]. Plaintiff filed several complaints and grievances to state and local regulators

 regarding Nesterick's actions. [Id]. In response to one ofthose complaints,the Prince William

 County Local Human Rights Committee found that Nesterick had violated portions ofthe

 Virginia Administrative Code by breaching plaintiffs confidentiality. [Id].

        The complaint alleges that since Nesterick revealed plaintiffs criminal history, plaintiff

 has been "an outcast." [Id]. He remains uncomfortable and scared, claiming that his previous

 criminal convictions could enrage other inmates,threatening his safety. [Id]. He seeks

 $500,000 in damages. [Id].

                                      11. Standard of Review


        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

 ofa complaint; it does not resolve contests surrounding facts, the merits of a claim, or the
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 3 of 11 PageID# 253




 applicability of defenses. Republican Party ofN.C. v. Martin. 980 F.2d 943,952(4th Cir. 1992).

 To survive a 12(b)(6) motion,"a complaint must contain sufficient factual matter, accepted as

 true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal. 556 U.S. 662,678

 (2009)(quoting Bell Atlantic Corp. v. Twomblv. 550 U.S. 544,570(2007)). A claim is facially

 plausible if"the factual content ofa complaint allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged." Nemer Chevrolet. Ltd. v.

 Consumeraffairs.com Inc.. 591 F.3d 250,256(4th Cir. 2009)(quoting Iqbah 556 U.S. at 678). A

 plaintiff must therefore allege facts in support of each element of each claim he or she raises;

 "threadbare recitals ofthe elements of a cause of action, supported by mere conclusory

 statements," are insufficient. Iqbal. 566 U.S. at 678.

                                            III. Analysis

        In his complaint and response to defendant's motion to dismiss, plaintiff raises a host of

 potential grounds for relief. He first suggests that both his expulsion from the drug dorm

 program and Nesterick's decision to make public his criminal history violated his rights under

 the Fourteenth Amendment's Due Process Clause. Plaintiff additionally argues that the

 publication of his criminal history violated his right to privacy, placed him in danger of assault

 by other inmates, and constituted intentional infliction of emotional distress, a state law claim.

 None ofthese allegations make out viable claims.

 A,     Due Process


        The Due Process Clause ofthe Fourteenth Amendment prohibits a state from depriving

 an individual of life, liberty, or property without due process oflaw. See U.S. Const, amend.

 XIV,§ 1. Consequently,"[t]o state a procedural due process violation, a plaintiff must(1)

 identify a protected liberty or property interest and (2)demonstrate deprivation ofthat interest
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 4 of 11 PageID# 254




 without due process of law." Prieto v. Clarke. 780 F.3d 245, 248(4th Cir. 2015). Prisoners

 possess a liberty interest only in(1)state-created entitlements to early release from incarceration,

 see Bd. ofPardons v. Allen. 482 U.S. 369, 381 (1987), and(2)being free from conditions that

 "impose[] atypical and significant hardship ... in relation to the ordinary incidents of prison life,"

 see Sandin v. Connor. 515 U.S. 472,484(1995). Where a plaintiff fails to identify a protectable

 liberty or property interest that is placed in jeopardy by a defendant's actions, he fails to establish

 that he is owed any level of procedural protection. S^ Wilkinson v. Austin. 545 U.S. 209,221

 (2005)("We need reach the question of what process is due only if the inmates establish a

 constitutionally protected liberty [or property] interest").

         1.      Drug Dorm Expulsion

         Plaintiff first argues that he held a liberty interest in participating in the drug dorm

 program,through which he claims he may have been eligible to earn good conduct time to credit

 against his sentence. His summary removal from that program, he reasons, thus violated the Due

 Process Clause's requirements.

         Plaintiff is incorrect; it is well-settled that prisoners have no constitutionally recognized

 right to participate in educational or rehabilitation programs such as PWCADC's drug dorm

 program. See Moodv v. Daggett. 429 U.S. 78,88 n.9(1976); Bulger v. United States Bureau of

 Prisons. 65 F.3d 48,49(5th Cir. 1995)("Prisoner classification and eligibility for rehabilitation

 programs ... are not directly subject to 'due process' protections.")(citing Moodvk

         Nor has the state in this case created an enforceable interest in therapeutic program

 participation. In Sandin v. Connor. 515 U.S. 472(1995), the Supreme Court explained:

        States may under certain circumstances create liberty interests which are protected
        by the Due Process Clause. But these interests will be generally limited to
        freedom from restraint which, while not exceeding the sentence in such an
        unexpected manner as to give rise to protection by the Due Process Clause of its
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 5 of 11 PageID# 255




        own force, nonetheless imposes atypical and significant hardship on the inmate in
        relation to the ordinary incidents of prison life.

 Sandin. 515 U.S. at 483-84 (citations omitted). Plaintiffs removal from the drug dorm program

 does not rise to this standard.     McManus v. Blalock. No. ELH-14-3480, 2015 WL 9183394,

 at *11 (D. Md. Dec. 17, 2015)("[A]n inmate's termination from a substance abuse program ... is

 neither atypical nor amounts to a significant hardship in relation to the ordinary incidents of

 prison life, and thus, no constitutionally protected interest was abridged.").

         Had plaintiff already earned good time credits through the drug dorm program that were

 revoked upon his removal, plaintiff would have been entitled to some degree of procedural

 protection. See Wolff v. McDonnell.418 U.S. 369,381 (1987)(recognizing state-created liberty

 interest in good conduct credits). Here,though, the complaint simply makes no such claim.

 Instead, plaintiff appears to grieve only his inability to prospectively earn such credits. This is

 insufficient to support a due process claim. S^ Meachum v. Fano. 427 U.S. 215,225-26(1976);

 Holmes v. Cooper. 872 F. Supp. 2d 298,302(W.D. Va. 1995)("The opportunity to earn good

 time credits is not a constitutionally established liberty interest."). ^Gaskins v. Johnson. 443

 F. Supp. 2d 800,(E.D. Va. 2006)(Ellis, J.)(granting motion to dismiss as to due process claim

 where plaintiffs drug infraction resulted in new prison classification, thereby merely "reducing

 the good-time credits he might earn in thefuture")(emphasis in original).

        Having failed to establish that his removal from PWCADC's drug dorm program

 implicated any identifiable liberty interest, plaintiff has failed to demonstrate that he was entitled

 to any due process protections before his removal from the program. This claim will therefore

 be dismissed.
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 6 of 11 PageID# 256




        2.      Publication of Criminal Record

        Plaintiff next asserts that defendant's publication of his criminal record to other drug

 dorm participants violated his rights under the Due Process Clause, in that it deprived him "ofa

 protected liberty or property interest."     Dkt. No.47, p. 8. Plaintiff has not cited to any

 relevant authority identifying the existence of such an interest, nor is any readily identifiable.

 Indeed, as defendant argues, plaintiffs criminal history is a matter of public record available to

 any individual interested enough to look. Inconsiderate as defendant may have been in

 disseminating plaintiffs criminal record, that act does not constitute an infringement on any right

 or interest possessed by plaintiff. Cf Rice v. Wavne Ctv. Dept. of Soc. Servs.. No. 5:09-cv-408-

 FL,2010 WL 2679991, at *1 (E.D.N.C. July 1, 2010)("Dissemination of public records [does]

 not... give rise to a plausible claim that any constitutional rights of plaintiff were violated.").

 B,     Privacy and Confidentiality

        Plaintiff additionally argues that defendant violated "federal or state confidentiality laws

 and regulations" in disclosing his criminal record.       Dkt. No. 47, p. 8. Plaintiff explicitly

 invokes 42 C.F.R. Part 2 in support of this argument. This claim is better construed under 42

 U.S.C. § 290dd-2,the statute under which the regulation plaintiff cites was promulgated.

 See Delano v. Rendle. No. 9:13-cv-0070, 2015 WL 1506079, at *4 n.8(N.D.N.Y. Mar. 31,

 2015). This statute prohibits disclosure of"[rjecords of the identity, diagnosis, prognosis, or

 treatment of any patient which are maintained in connection with the performance of any

 program or activity relating to substance abuse disorder education, prevention, training,

 treatment, rehabilitation, or research." 42 U.S.C. § 290dd-2. Although this statute does not

 appear relevant, if it were, plaintiff would still not have a valid claim because the Fourth Circuit

 has held that the statute does not create any individual rights enforceable under § 1983. S^ Doe
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 7 of 11 PageID# 257




 V. Broderick. 225 F.3d 440,447-48 (4th Cir. 2000). Accordingly, the regulation plaintiff invokes

 offers him no relief.

        Two other potential legal bases for plaintiffs privacy argument warrant brief discussion.

 First is the United States Constitution itself. The Constitution affords individuals a limited right

 to privacy and an "interest in avoiding disclosure of personal matters." Whalen v. Roe.429 U.S.

 589,599(1977). "The right to privacy, however, is not absolute,"^Walls v. Citv of

 Petersburg. 895 F.2d 188,192(4th Cir. 1990), and courts of appeals are agreed on the

 proposition that divulgence ofan individual's criminal record does not violate that right. See,

 e.g.. Clive v. Rogers. 87 F.3d 176, 179(6th Cir. 1996)("[TJhere is no constitutional right to

 privacy in one's criminal record."); Holman v. Central Arkansas Broadcasting Co.. 610 F.2d

 542,544(8th Cir. 1979)("[N]o right to privacy is invaded when state officials allow or facilitate

 publication ofan official act such as an arrest."); Baker v. Howard.419 F.2d 376, 377(9th Cir.

 1969)(holding that constitutional right to privacy is not implicated even when police officers

 circulate false rumors that person has committed a crime). Accordingly, there is no

 constitutional basis for plaintiffs claim.

        Nor does the Privacy Act of 1974, which plaintiff invoked in his initial complaint, offer

 any relief. "The Privacy Act contains only two substantive sections. Section 3, which applies

 only to federal agencies, and Section 7, which applies to federal, state, and local agencies."

 White V. Cain. No.2:10cvl 182, 2011 WL 1087489, at *6(S.D. W. Va. Mar. 21,2011)(citing

 Schweir v. Cox. 340 F.3d 1284, 1287-88(11th Cir. 2003)). Because the complaint names a state

 official as the sole defendant in this matter, neither Section 3 nor Section 7 ofthe Privacy Act aid

 plaintiffin his cause. S^ Sturkev v. Ozmint. No. 8:07-1502, 2008 WL 373610, at *1 (D.S.C.

 Feb. 7, 2008)("The Privacy Act of 1974,5 U.S.C. § 552a, limits the kind of information that can
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 8 of 11 PageID# 258




 be collected or disclosed by federal agencies and furnishes a private cause of action against a

 federal agency for violating the Act's provisions. The Act does not apply to state agencies.");

 Fares v. I.N.S.. 29 F. Supp. 2d 259, 262(W.D.N.C. 1998),^11 F. App'x 137(4th Cir. 2001)

 ("Although the Privacy Act provides remedies against an offending agency, it provides no

 remedies against individual officials.")

        For these reasons, plaintiff has failed to state a claim that defendant violated his right to

 privacy by publicizing his criminal record.

 C.     Failure to Protect/Risk to PlaintifPs Safety


        Plaintiff suggests in passing that defendant's decision to reveal his criminal history "had

 some real serious [sic] consequences, including placing [plaintiffs] safety at risk."       Dkt. No.

 47. A prison official may be held liable if his or her actions cultivate an unsafe environment for

 an inmate. See, e.g.. Miller v. Leathers. 913 F.2d 1085, 1088 n.l (4th Cir. 1990)(plaintiff stated

 Eighth Amendment claim by alleging prison official labeled him as a "snitch" to other

 prisoners). To state such a claim, a complaint must allege(1)that the prison official's actions

 either led to a plaintiff suffering injury or facing "a substantial risk of serious harm," and (2)that

 the official acted with deliberate indifference to that risk. See Farmer v. Brennan. 511 U.S. 825,

 834(1994).

         With regard to this claim, the complaint alleges only that, in "October 2019,[plaintiff]

 received anonymous and threatening communications that directly corresponded to [his] personal

 information having been shared and made public by Jim Nestrick." fSee Am. Compl.]. Plaintiff

 additionally claims to have remnants of a bullet lodged in his face and that any physical

 altercation could therefore lead to significant injury. [Id].
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 9 of 11 PageID# 259




         The complaint's single allegation regarding the threat plaintiff faced, totally unsupported

 by additional details such as how plaintiff received the threat, the nature ofthe threat, or how

 plaintiff knew the threat arose from the dissemination of his criminal history, is much too vague

 to warrant relief under a "failure to protect" theory.' Therefore this claim will be dismissed.

 D,     Equal Protection


         Plaintiff also complains that being forced to wait for several months before participating

 in the drug dorm "deprived [him] of[his] right to have the same equal opportunities as others."

 [See Dkt. No. 11]. Construed liberally, this could be viewed as a claim that plaintiff was denied

 equal protection ofthe law. The Equal Protection Clause ofthe Fourteenth Amendment protects

 against arbitrary classifications by state actors and ensures that all similarly situated individuals

 will be treated in the same way. U.S. Const, amend. XIV. To succeed on an equal protection

 claim, a prisoner-plaintiff must show that(1)he was treated differently from others(2) who were

 similarly situated and(3)that this unequal treatment was the result of intentional or purposeful

 discrimination. S^ Plver v. Doe.457 U.S. 202(1982); Morrison v. Garraehtv. 239 F.3d 648,

 654(4th Cir. 2001). The complaint's allegations in no way demonstrate that plaintiff was

 similarly situated to other inmates who were able to join the drug dorm without delay or that the

 decision to make plaintiff wait was based on "intentional or purposeful discrimination." To the

 extent plaintiff sought to raise an Equal Protection claim, the claim will also be dismissed.



'Plaintifffiled dozens of pages ofexhibits with his complaint. [See Dkt. Nos. 11-12]. To the
 extent he believes these exhibits illustrate the nature of the threat more fully, that does not
 salvage the complaint itself. It is the plaintiffs burden to allege facts that support his claims; he
 cannot expect the Court or the defendant to parse through his filings in search ofa viable claim.
 See, e.g.. Holsev v. Collins. 90 F.R.D. 122(D. Md. 1981)(observing that a complaint such as
 plaintiffs "places an unjustifiable burden on defendants to determine the nature ofthe claim
 against them and to speculate on what their defenses might be," and "imposes a similar burden
 on the court to sort out the facts now hidden in a mass ofcharges, arguments, generalizations and
 rumors").
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 10 of 11 PageID# 260




 E,      IntentionalInfliction ofEmotional Distress

         Finally, plaintiff claims that defendant's decision to reveal his criminal history has made

  him uncomfortable and scared, because "ifsome one hits [him]the bullet in [his] face could

  travel and kill [him]." [See Dkt. No. 11]. On this basis, he claims defendant is liable for

  intentional infliction of emotional distress. [Id.].

         "The tort ofintentional infliction of emotional distress is 'not favored' in the law,

  because there are inherent problems in proving a claim alleging injury to the mind or emotions in

 the absence of accompanying physical injury." Supervalu, Inc. v. Johnson. 276 Va. 356,370

 (2008)(quoting Almv v. Grisham. 273 Va. 68,77(2007)). A plaintiff alleging intentional

 infliction ofemotional distress "must prove his case by clear and convincing evidence." Id. In

  Virginia, to state such a claim, a complaint must allege that:(1)the defendant acted intentionally

 or recklessly;(2)the behavior was outrageous or intolerable;(3)a causal connection exists

  between the behavior and the emotional distress; and (4)the resulting emotional distress was

 severe. Harris v. Kreutzer. 271 Va. 188, 203(2006); Supervalu. Inc.. 276 Va. at 370.

         Plaintiffs complaint is deficient with respect to the fourth factor. Under Virginia law,

 "liability arises only when the emotional distress is extreme, and only where the distress inflicted

 is so severe that no reasonable person could be expected to endure it." Russo v. White. 241 Va.

 23,27(1991)(citation omitted). The complaint here alleges only that defendant's actions made

 him "uncomfortable" and "scared" and that it has been "very stressful for ... [his] family."

  rSee Dkt. No. 11]. Plaintiffs allegations fall far short ofthose raised in Russo. in which the

 Supreme Court of Virginia found plaintiffs allegations that she was nervous, could not sleep,

 experienced stress and "its physical symptoms," withdrew from activities, and was unable to




                                                    10
Case 1:19-cv-01605-LMB-JFA Document 52 Filed 02/05/21 Page 11 of 11 PageID# 261




  concentrate at work not "so severe that no reasonable person could be expected to endure it" and

  dismissed her claim as inadequately pleaded.        Russo. 241 Va. at 28.

                                          IV. Conclusion


         For all the reasons stated above, defendant's motion to dismiss will be granted through an

  order that will accompany this memorandum opinion.

         Entered this 6     day of                       2021.

         Alexandria, Virginia



                                                                        /s/
                                                         Leonie IvI. Brinkema
                                                         United States District Judge




                                                 11
